Citation Nr: 0512152	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
disc disease with arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
degenerative disc disease with arthritis of the cervical 
spine evaluated as 0 percent disabling (noncompensable).  

The October 1998 rating decision on appeal denied a 
compensable rating for the veteran's claim for degenerative 
disc disease with arthritis of the cervical spine.  Before 
the veteran perfected his appeal, a subsequent decision by 
the RO in June 2000 resulted in assignment of a 20 percent 
disability rating from August 1, 1998 for degenerative disc 
disease with arthritis of the cervical spine.  Since the 
veteran perfected his appeal from the June 2000 evaluation of 
20 percent for his claim for an increase, the Board will 
address whether he is entitled to a disability rating higher 
than 20 percent for his degenerative disc disease with 
arthritis of the cervical spine.

In September 2002, the veteran was afforded a Travel Board 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded this case for further development by the 
RO in April 2003.  After the requested development was 
completed the RO continued an evaluation of 20 percent for 
the veteran's claimed condition.  




REMAND

As an initial matter, the Board notes that the April 2003 
remand instructed the RO to schedule neurologic and 
orthopedic examinations to determine the current nature and 
severity of the veteran's cervical spine disability.  The 
remand also stated that the veteran's claims folder must be 
made available to the VA medical examiner.

It does not appear that the Board's instructions have been 
fully complied with.  The April 2004 VA neurologic 
examination did not give a definite opinion as to whether 
there was an etiological relationship between the veteran's 
cervical spine disability and his left hand numbness and 
tingling.  In this regard, the VA Compensation and Pension 
examination from April 2004 stated that, "he has sensory 
changes in the left hand, not consistent with a particular 
dermatome and does not have them consistently."  It went on 
to say that in general the examination demonstrated left hand 
numbness, worse in digits three through five, "...that were 
not reproducible when tested for light touch and pinprick."  
Also, according to the examiner the symptoms did not extend 
up the veteran's wrist or forearm and subsequently an ulnar 
neuropathy was not likely.  The examiner stated that he 
thought the veteran's numbness may possibly be secondary to 
compression at the wrist since his symptoms did not extend 
beyond the wrist up his arm, and that the weakness in grip 
strength may be secondary to compression of the ulnar nerve 
in this region.  In this regard, the Board believes it is 
necessary for the examiner to state whether there is or is 
not an etiological relationship between the veteran's 
cervical spine disability and his left hand numbness and 
tingling.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
neurologic examination in order to 
ascertain the nature and severity of the 
veteran's service-connected cervical 
spine disorder and whether it has either 
caused the numbness and tingling of his 
left hand.  The neurological examiner is 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
neurologist is requested to report all 
chronic neurologic manifestations of the 
veteran's service connected cervical 
spine disability, to include specifying 
any and all neurologic symptoms (e.g., 
neuritis, neuralgia, sensory loss, upper 
extremity dysfunction, etc.) with 
reference to the specific nerve(s) 
affected.  The veteran's claims folder 
must be made available to the VA medical 
examiner, and the examiner should 
provide a rationale for the opinion 
rendered.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted. If the decision remains in 
any manner adverse to the veteran on the 
issue, provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran until he receives further notice from 
the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




